EXHIBIT NEWS RELEASE LINN ENERGY ANNOUNCES ARDEN WALKER AS CHIEF OPERATING OFFICER Houston, Texas, January 28, 2010 – LINN Energy, LLC (NASDAQ: LINE) announced today that, effective January 27, 2010, Arden Walker has been named Senior Vice President and Chief Operating Officer.Mr. Walker has served as LINN Energy’s Senior Vice President – Operations and Chief Engineer since February 2007. Mr. Walker has more than 25 years of experience in the oil and natural gas industry. He came to LINN Energy from ConocoPhillips, where he was serving as Asset Development Manager, San Juan Business Unit. Prior to this role, he served in various positions of increasing responsibility at Burlington Resources. “Arden has demonstrated insightful leadership and management skills throughout his career, and he has played an instrumental role in building a strong operations team at LINN Energy,” said Mark Ellis, President and Chief Executive Officer. “I have confidence in his ability to lead the operations organization as LINN continues to grow.” Mr.
